Title: To Thomas Jefferson from Warner Lewis, 4 August 1790
From: Lewis, Warner
To: Jefferson, Thomas


Warner Hall, Virginia, 4 Aug. 1790. A rumor prevails in Virginia that Congress intends “immediately to fit out a certain [nu]mber of Cutters … to be employed in preventing as far as it is possible the practice of smuggling. Cap’t Francis Bright, who commanded an armed vessel, some years ago, in the little navy of this State, and who through the whole course of my acquaintance with him in that capacity, conducted himself in the most proper manner, is anxious to obtain an appointment to one of the Cutters. As, from being a member of the Virginia navy-board, I had repeated opportunities of inspecting the conduct of Cap’t Bright, and as I can affirm that it was in every instance unexceptionable, he thinks that a declaration of this sort made by me to some gentleman at New York, who will take the trouble of mentioning it to the President, may be a means of procuring him the command he solicits. I take the liberty of asking your assistance for him‥‥ I really think him a man of merit.” He will always be gratified to hear from TJ, “for I most truly assure you that neither distance nor time can ever lessen the affection that I have always had, and still retain, for you.”
